DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “CLAIM OBJECTIONS”, with respect to claims 4-6, 8-9, 13-15, and 17-18 have been fully considered and are persuasive.  The objection of claims 4-6, 8-9, 13-15, and 17-18 has been withdrawn. 
Applicant’s arguments, see section titled “CLAIM REJECTIONS UNDER § 112”, with respect to claims 1-18 have been fully considered and are partially persuasive.  The rejection of claims 1-18 has been withdrawn except for claims 8 and 17 listed in items 24 and 35 of the previous office action since Applicant did not address these issues

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “on the link” in line 13 to “of the link”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “the measurement” in lines 1-2 to “the plurality of measurement”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “on the link” in line 11 to “of the link”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the measurement” in lines 1-2 to “the plurality of measurement”.  Appropriate correction is required.
Claim(s) 17 is/are objected to because of the following informalities:  change “the function” in lines 6 and 18 to “a function” and “and” in line 17 to “on”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended claim 1 to now recite “determine, according…of each measurement parameter;”. This would appear to show that the determination of a possibility of each state reflected by each statistical metric of each measurement parameter is according to a relationship between one statistical metric and one possibility of one state. Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is in ¶ 25 of the published specification which recite “determined according to a predetermined change relationship between statistical metrics and possibilities of states”. Furthermore, Applicant has amended claim 1 to now recite “fusion processing on possibilities of states reflected by a plurality of statistical metrics of the plurality of measurement parameters”. Since claim 1 recites “one or more statistical metrics”, the “a plurality of statistical metrics” would appear to be different from “one or more statistical metrics”. Claims 2-9 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 10 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 11-18 fails to resolve the deficiency of claim 10 and are thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how there is “each state reflected” when there is absent any other state besides the claimed “a state”. The use of “each” is generally used when there is a plurality of something. Claims 2-9 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 10 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 11-18 fails to resolve the deficiency of claim 10 and are thus rejected under similar rationale.
Regarding claim 2, in view of claim 1 reciting “change relationship between a statistical metric and a possibility of a state” it is unclear how there is now “the predetermined change relationship includes…a combination of at least two of the following relationships”. Claims 3-8 fails to resolve the deficiency of claim 2 and are thus rejected under similar rationale. Claim 11 recite similar limitations of claim 2 and is thus rejected under similar rationale. Claims 12-17 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Claims 4 and 13 recites the limitation "the statistical metric of RTT" in lines 2-3 of claim 4 and line 2 of claim 13.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 14 recites the limitation "the statistical metric of the packet loss number" in line 3 of claim 5 and lines 2-3 of claim 14.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 15 recites the limitation "the statistical metric of the RSSI" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the change relationship between the statistical metrics and the possibilities of the states" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 fails to resolve the deficiency of claim 7 and is thus rejected under similar rationale.
Regarding claim 8, it is unclear what “the statistical metric” in lines 1, 8 and 13 are referring to since there are statistical metrics and what “the belief function” in lines 7, 12 and 18 are referring to since there are belief functions.
Claim 8 recites the limitations "the fading state" in lines 3 and 9 and 14, “the interference state” in lines 4 and 10 and 15-16, “the normal state” in lines 5 and 11 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear what “the state” in line 7 is referring to, “a state” in claim 1 or claim 9.
Regarding claim 17, it is unclear what “the statistical metric” in lines 1-2, 8 and 13 are referring to since there are statistical metrics and what “the belief function” in lines 7, 12 and 18-19 are referring to since there are belief functions.
Claim 17 recites the limitations "the fading state" in lines 3 and 9 and 14, “the interference state” in lines 4 and 10 and 16, “the normal state” in lines 5 and 11 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear what “the state” in line 7 is referring to, “a state” in claim 10 or claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476